
	

113 HRES 582 IH: Supporting “United States Foreign Service Day” in recognition of the men and women who have served, or are presently serving, in the Foreign Service of the United States, and to honor those in the Foreign Service who have given their lives in the line of duty.
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 582
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2014
			Mr. Vargas (for himself, Mr. Lowenthal, Ms. Bass, Ms. Meng, Mr. Meeks, and Ms. Gabbard) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Supporting United States Foreign Service Day in recognition of the men and women who have served,
			 or are presently serving, in the Foreign Service of the United States, and
			 to honor those in the Foreign Service who have given their lives in the
			 line of duty.
	
	
		Whereas the Foreign Service of the United States (referred to in this resolution as the Foreign
			 Service) was established through the passage of the Act entitled An Act
			 For the reorganization and improvement of the Foreign Service of the
			 United States, and for other purposes (43 Stat. 140, chapter 182,
			 commonly known as the Rogers Act of 1924) and is now celebrating its
			 90th anniversary;
		Whereas the Rogers Act of 1924 established a career organization based on competitive examination
			 and merit promotion;
		Whereas approximately 16,000 men and women of the Foreign Service are serving at home and abroad in
			 2014;
		Whereas the diplomatic, consular, communications, trade, development, security, and numerous other
			 functions these men and women perform constitute the first and most
			 cost-effective instrument of our Nation to protect and promote United
			 States interests abroad;
		Whereas the men and women of the Foreign Service and their families are increasingly exposed to
			 risks and danger, even in times of peace, and many have died in the
			 service of their country;
		Whereas employees of the Foreign Service work daily—
			(1)to preserve peace and freedom around the world;
			(2)to promote economic prosperity and mutual understanding around the world;
			(3)to reduce poverty, end hunger and malnutrition, fight disease, combat international crime and
			 illegal drugs, and address environmental degradation;
			(4)to promote economic development, commercial enterprises, economic prosperity, global food security,
			 American agricultural products, and United States jobs and trade;
			(5)to promote American ideals and values, human rights, freedom, gender equality, and democracy; and
			(6)to provide emergency and humanitarian assistance to respond to crises around the globe;
			Whereas employees of the Foreign Service are often the first line of defense against international
			 terrorism;
		Whereas more than 250 members of the Foreign Service, and many more locally employed staff of the
			 Foreign Service, have made the ultimate sacrifice on behalf of the United
			 States;
		Whereas employees of the Foreign Service personify the virtues of patriotism, sacrifice, service,
			 and duty;
		Whereas the families of employees of the Foreign Service make important and significant sacrifices
			 for the greater good of the American people and the United States; and
		Whereas it is appropriate and just for our Nation—
			(1)to recognize the dedication of the men and women of the Foreign Service; and
			(2)to honor those who have given their lives in the loyal pursuit of their duties and responsibilities
			 representing the interests of the United States and its citizens: Now,
			 therefore, be it
	
		That the House of Representatives—
			(1)honors the men and women who have served, or are presently serving, in the Foreign Service for
			 their dedicated and important service to country;
			(2)calls on the people of the United States to reflect on the service and sacrifice of past, present,
			 and future employees of the Foreign Service, wherever they serve, with
			 appropriate ceremonies and activities; and
			(3)supports United States Foreign Service Day to commemorate the 90th anniversary of the Foreign
			 Service.
			
